296 U.S. 649
56 S. Ct. 306
80 L. Ed. 462
Frank Collis BOWERS, as Executor of the last Will and  Testament of Frank K. Bowers, deceased, etc., petitioner,v.The FARMERS' LOAN AND TRUST COMPANY, as Trustee, etc.*
No. 510.
Supreme Court of the United States
December 9, 1935

1
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Second Circuit denied.



*
 No opinion of Circuit Court of Appeals on motion to amend order for mandata. For opinion on merits, see 68 F.(2d) 916, certiorari denied 293 U.S. 565, 55 S. Ct. 76, 79 L. Ed. 655.